DETAILED ACTION
The status of the claims stands as follows:
Pending claims: 1, 3-5, 8-10, 12, 13, 19, 21, 23-25, 35-37, 41, 43, 47, 48
Cancelled claims: 2, 6, 7, 11, 14-18, 20, 22, 26-34, 38-40, 42, 44-46, 49-110

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 8, 9, 13, 21, 35, and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 1 recites “20mg to 400mg, or greater” which is vague and indefinite in that it is unclear whether the range is limited to 20-400 mg or if the range additionally includes amounts greater than 400 mg.
Claim 5 recites the broad recitation “less than about 3.0g”, and the claim also recites several progressively lower upper limits, which constitute narrower statements of the range/limitation. Claim 5 also recites the broad recitation “about or below about 1.2%” and then recites several progressively lower upper limits, which constitute narrower statements of the range/limitation.
Claims 8, 9, 13, 21, and 37 recite ranges in a similar manner with an initial threshold value followed by progressively narrower values that constitute narrower statements of the range/limitation.
Claim 35 recites a range with an initial threshold value followed by progressively broader ranges, where the lower threshold values constitute narrower statements of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 9, 10, 21, 36, 41, 43, 47, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ur-Rehman et al. (U.S. 2007/0166447 A1).
Regarding claim 1, Ur-Rehman et al. discloses a reduced sugar ([0038]) dairy product ([0015]) with an improved mouthfeel ([0036], where cream may be added; [0053], where nonfat milk solids are added to reduced fat compositions to achieve a “rich creamy taste” that is considered to be an improved mouthfeel), comprising 0.1-12% dairy protein, less than 1.2% sugar, at least 20 mg mineral metal cations per 100g dairy product, and 0-36% butter fat ([0040]), wherein the dairy product is derived from milk ([0019]).
As for claim 3, Ur-Rehman et al. discloses the dairy product as being a beverage ([0041]).
As for claim 4, Ur-Rehman et al. discloses the dairy product as comprising lactose in an amount of less than 1.2% ([0040]).
As for claim 5, Ur-Rehman et al. discloses the dairy product as being a beverage ([0041]) and having less than 1.2% w/w sugar ([0040]).
As for claim 8, Ur-Rehman et al. discloses dairy product as having a protein content of greater than about 3.0% w/w ([0040]).
As for claim 9, Ur-Rehman et al. discloses the dairy product as having a protein level of equal to about 3.0% ([0040]).
As for claim 10, Ur-Rehman et al. discloses dairy product as comprising a lactase enzyme ([0030]).
As for claim 21, Ur-Rehman et al. discloses dairy product as being a beverage ([0041]) and having less than 5% fat ([0040]).
As for claim 36, Ur-Rehman et al. discloses the dairy product as being pasteurized ([0033]).
As for claim 41, Ur-Rehman et al. discloses the dairy product as comprising flavoring ([0053]).
As for claim 43, Ur-Rehman et al. discloses the dairy product as being a chocolate milk beverage ([0053]).
As for claim 47, Ur-Rehman et al. discloses a composition comprising the dairy product and another food/beverage component ([0064]).
As for claim 48, Ur-Rehman et al. discloses the dairy product as being a yogurt ([0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 19, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman et al. (U.S. 2007/0166447 A1) in view of Cale et al. (U.S. 2007/0172548 A1).
Regarding claim 12, Ur-Rehman et al. discloses the dairy product of claim 10.
Ur-Rehman et al. does not disclose the dairy product as comprising a potassium salt or cation.
However, Cale et al. discloses a concentrated dairy product ([0020]) comprising potassium chloride ([0042]).
It would have been obvious to one having ordinary skill in the art to add potassium salt to the dairy product of Ur-Rehman et al. First, Ur-Rehman et al. discloses that the dairy product may comprise added flavorings and other components ([0053], [0063]), which would prompt a skilled practitioner to consult an additional reference for additional instruction. Since Cale et al. discloses the addition of potassium chloride to a dairy product as a “mouthfeel enhancer” ([0042]), a skilled practitioner would find the addition of potassium chloride to the dairy product of Ur-Rehman et al. to be obvious in order to improve the organoleptic properties of the product.
As for claim 13, Cale et al. discloses that suitable amounts of sodium chloride, which is an alternative to potassium chloride, in the dairy product are from 0.1-1% ([0042]), which a skilled practitioner would understand would likewise apply to the potassium chloride component. A concentration of as high as 1% potassium chloride would result in a potassium cation concentration of at least 20 mg per 100 g of the dairy product of Ur-Rehman et al., which renders the claimed potassium concentration obvious to a skilled practitioner.
As for claim 19, Cale et al. discloses the mixed use of potassium chloride and sodium chloride ([0042]), which renders their combined used in the dairy product of Ur-Rehman et al. obvious in order to improve the mouthfeel of the composition as described previously.
As for claim 35, Cale et al. discloses the inclusion of sodium chloride ([0042]), which renders its addition to the dairy product of Ur-Rehman et al. obvious in order to improve the mouthfeel of the composition as described previously. Claim 35 does not actually limit the concentration of sodium cations since the “range” includes both “less than 0.5 mg” and “50mg, or greater” per 100 g dairy product—any concentration of sodium cations falls within the scope of the claim.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman et al. (U.S. 2007/0166447 A1) in view of Kurokawa (U.S. 2012/0070560 A1).
Regarding claim 23, Ur-Rehman et al. discloses the dairy product of claim 10.
Ur-Rehman et al. does not disclose the dairy product as comprising a thickening agent that comprises gellan gum.
However, Kurokawa discloses a dairy-based beverage whitener ([0006]) comprising gellan gum as a thickener ([0022]).
It would have been obvious to one having ordinary skill in the art to add gellan gum to the dairy product of Ur-Rehman et al. First, Ur-Rehman et al. discloses that the dairy product may comprise fiber sources such as guar gum or gum arabic ([0052]), which would prompt a skilled practitioner to consult an additional reference for additional clarification regarding suitable fiber sources. Since Kurokawa discloses the addition of gellan gum to a dairy product as a thickener that is an alternative to guar gum or gum Arabic ([0022]), a skilled practitioner would find the addition of gellan gum to the dairy product of Ur-Rehman et al. to be obvious as an alternative to the fiber sources disclosed therein. MPEP 2144.06 II (where the substitution of equivalents known for the same purpose is prima facie obvious).
As for claim 24, Kurokawa discloses including gellan gum in the composition in an amount of about 0.01-0.10% (specifically, 0.01-1% by mass) ([0022]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman et al. (U.S. 2007/0166447 A1) in view of Kurokawa (U.S. 2012/0070560 A1) and Cale et al. (U.S. 2007/0172548 A1).
Regarding claim 25, Ur-Rehman et al. and Kurokawa disclose the dairy product of claim 23, including that the product comprises gellan gum.
Ur-Rehman et al. does not disclose the dairy product as comprising potassium chloride or sodium chloride.
However, Cale et al. discloses a concentrated dairy product ([0020]) comprising potassium chloride and sodium chloride ([0042]).
It would have been obvious to one having ordinary skill in the art to add potassium chloride and sodium chloride to the dairy product of Ur-Rehman et al. First, Ur-Rehman et al. discloses that the dairy product may comprise added flavorings and other components ([0053], [0063]), which would prompt a skilled practitioner to consult an additional reference for additional instruction. Since Cale et al. discloses the addition of potassium chloride and sodium chloride to a dairy product as a “mouthfeel enhancer” ([0042]), a skilled practitioner would find the addition of potassium chloride and sodium chloride to the dairy product of Ur-Rehman et al. to be obvious in order to improve the organoleptic properties of the product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793